OFFICE OF ‘WE ATTORNEY         GENERAL           OF TEXAS
                                AUSTIN




iionorableJohn 3. Rudd,.w b A&.ng          Director
Teacher Retlranent Systm OZ fexas
Aumiln,. TeXUS

Dear Slrt                         oplnlon Ro. O-4072
                                  Rcr    Contributtons received by
                                         Te8chor R&lrement System
                                         after retirement or member.

          wehave reat3lved your letter of Ootober 6, 1941, '%I
which you aek~vhetht+~ thd Tdlloving regulation paseed by the
Board of Trustee8 gf the Teacher Retirement Sgst.em2s D propor
one.
            %ontr'ibut:Gns rece2ve.dby,the R&tixmient Sys-
       tem for the account of i%‘iember subrequent to the
       effect2ve &to oT.tuch.nenMr@e retirement shall be
       returned to,such-mnkm   and ahall not be included
       ea part of-such membor’e annuity remmve.”
            Seation 5,~Subaectton 3 of the Tescher R+lrtnmnt               L.mt


              “2.        Allovance for.Serv2ce Retirenwnt. Upoxi
       mtlmrmat           for service.a rmmber’ shall~.reze2y3~   0.
       sorvlce ret1rsim0ntallovanas cozifJ2atln&~o$,;al8tambelc
       ahlp ,‘aiinulty,.     Wch   hall be the aotunrlal.equlxalent
       of ‘hi8 p+tmbershipannuity. re8erv~,        rind i. pr,2or-rsr
       vloe annuity to 3iich hla oreditable swrvlce and awn-
       bernhip.in I&+ Tsaoher Retirement Syafxq ,~entitle?him
       under the prov2sions of th2s     fic t   l   y   ... .:‘I;

       der2v~~a~~:s    mesberohip annu2t.y~eseGe                shall by

            “(1) 32s mxumulntad contributions credited to
       his account in the Teacher Saving Fknd at the tine sf
       mtlremmt;   and
Honorable John 3. Rudd,                 Jr.,    ?~ii;e2



              "(2) An addltlonalJM ircmrthe State Umber-
              AccuPnrlationFund equal
                        ~___    ._    to
                                       _ the
                                           _ accmulsted
                                              ~_    ._   $-+-
         tr1but1on5 prov1.dedby the !aaswr 111SUrl5eCclon(1)
         of Pmagraph         (a) of thla Subaeotlon.'
          The validity o? the re&atlon nece88srll~ depends upon
the mean2ng of the word8 "credited to h28 aocount ln the Teacher
sdrlng     FYmd   at   th5       tlmo   of   retlmmnt."
          If thlr provl5lon mean5 the aatu8lxeoelpt of the money
ad ita dspoeit fa the ftmd to the credlt~ot the member, then the
re~atlan   lr *laid. Butonthe    otherhand, if thela~~~~ge mew
the deduction8 frcu the monbor~8 earnablo campenmtlon vh2c.h25
to be placed in Um fund, then the regulation is invalid. Ye are
2nclSned to the latter expre88ed viev.
               3cme genatral rule5 on statutory constructicn are quoted
*rromT&s        JUrlsprudence, Volume 39, poge8 166, 209, ,217, SJ fol-
lOV5 I

                "'The intention of the Le@slature                  in enacting
         a law la the lav 1t501r, 1 ftha ee5enae of the lav,'
         and *the spirit vh2ch sjlver life* to the enactment.
         pence, the +&I and object of aonatructlon la to an-
         certain BP4 eaforce the leglslttive intent, and not
         to defeat, nulliiy or thvart it.

                %hen       the    intOXIt      15 p&inly   JlC9FJJJJd   l&S t&J
         la ng u ng e 0r             mu0t be given effeot v2fib
                            l sta tu te, it
         outattemptlngto caostrueor Interpretthelw.          Oa
         tha other hnnd, vhen it 153moe55ary    to cozmtrue an
         sot in order to dotenllnb it5 proper wanllq,    it 15
         nettled by a hoat OS deoislona that the aourt should
         first endewror to a~osrtaln   the legl5lstlve intent,
         fras a general riev of the vhole enaotznent. Such
         intent hav2ng baen a5eertalned, the oourt vlll then
         seek to con8true the statute JO 68 to give   effect to
         the purpo5e of the Legl5lature, 85 to the vhole sod
         eaah material part of the lav, even though thl8 nra~
         Involve a departure franrthe strict letter of the lav
         a5 vr2tten by the Legislature.
Honomble      Jsbn Se Rudd, Jr*,               ?ar;e3


          *‘i’hiJ 15 th0 ftmd5mntJloaaoa5adthea5rdlnal,
     prlauu-7and paramount ml0 of oonatruotlon. vbloh
     should alva~r be olo6el7 observed and to vhlch JU
     other rules met y2eld. l l l "


              "Another nmdawntal                  rule      FJqUh’JJ             that     a   St&t-
     ute be aonatrwd a8 8 whole aa&                          t&t          al      of it8 puts
    bJ h82T1on%JJd~ %f pJJiblb~                       Jo u         t0     give       OffJet      to
     the entire            sot rocordlng to the              evident             intention of
     th.     ~giJl&UX’J.           l *   J


              "Esah put    Of the UtatUte la to be OOBJidend in
     ocmneotlon vi?3 eYery other part and vlth the entlm
     enaotraent.in odor to prodwe a hamo~loue vhole and
     to reaah the true       legirlat2ve intent. ?Zhua In oaae
     of doubt JJ to the rseon2ngof 5 partlotier vord, ClJuJe,
     prorlrlcm      'or aeotlon, it la to be vleved b the light
     or a1 the language anployed. It fOllOV5         thJt J pro-
     OiJiOn     Hal   not bJ given a. meanirq out of hanmay vlth
     OthJS      pFOYiJiOM          and   f.llOC4MiJtUlt            Vith        thr      WPOJJ         Of
     the     mot,    although       it   vould be ruraeptlble of Juab oon-
     JtFUOtiOI&       %f Standing            Ohle.”



               ‘ *   l l     ma8    it   15    lrettlodthJt         8 statute   vlll                   k
     JaDJtl’Wd        tith     FJfJFJZlOO       to    it5    intsndbd    JCrO9.* It5
     ~WD#Dti~JO, enb th slBdJ Or objeok       JOl@t  to   bo
                EPerJ.#o~irlon, clause Or vord of aa aot
     Vi11 b. hB8tFU.d tith FOfO~BOe t0 it5   lerd+ng id.8
     01 g~nerd, -50,     and brought, 80 f8r u ~JJibhJ,~-
     to hrm~    therevlth."
          With there prinolpler 2x1m2nd ve vlll nov muelder the
lrm&uaqe UJJd In Seotion 5, SUbJJJtiOn 2 Or the Aot.    The maiZj
purpose of the Teaaher Ret2rement LJV la thy proteotlon of twoh-
era after retlnmmt.     It 15 true that the temher J&J~JJ part    of
the burdens of the ,Act;hovever, the act I5 Imainly fOC  h25 benefit,
opd v5 belleve that doubts should bs resolved In his frvor.
Eoaorable    &ha    3. Bud&      Jr., Pwe    k


          Subaeotlon 1 of Seotlcn 8 of the Aot pwrlder for de-
ducta   frol the wary 0r the ter0her 0r rive 90~ 0-t 0r hia
l8rnable aaipematloa.   Subaeotloa l(c) or Section 8 prcvldee
ia p8rt a8    r0mv8:
             = l l l T h e ea wb y e r   & a ll    o er tlr y   to   th e   state
     Baud oi Trustee8 an eaoh and every 9wreJil. or ln
     such other meaner a8 said Bwrd mat pm8o~lbe, the
     amounts to be deduotod; and eaab of safd amounts shall
     be deduoted, and when deduotmd &all be 9ald into uld
     Teacher swlag Ptmd, aad Bhnll be credltsd, to the in-
     di.vldu8l     a08mt    of    the mmb~r       SPCQ uhoaa ocmpensatlon
      raid deduotian ua# mada.”
           rr the regulation under oonslderatioa vex-a uwld,    then
 emphaaia would be pbmad on   the  physloal eotm of reoelvlq   tha
coatrlbutloam and depa&ing m      seme in the Pund to the credit of
the teacher.   But lf the deduotioal8 rightfullynsde    rrc88 the
oaapumation of the teacher, should the teaoher be permlised if
thm employer r8ih or negleot8 to rend it in prcwtlgt       We think
not. Vs belter0 th8t Oace the deductloa la rightfully mule Pran
the sahx70r tamtewher, thenit irtohie     oladitin                             theTes~her
smtag mad even though the tuoher 18 retired beor                              the nmaey
 la actamllr reoelved by the Teaoher Rotbemeat  System. This
rlsv plroes 5pharl8, not 00. the phy8loal aot8 of reaelpt aad de-
po8lt 0r tha Qontrlbutlonr, but en t&m rplrlt bohlnd the law.

             It is our opialoa, rLw0r0,                that     the regulatbn       lm
lnY8lld.